Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on September 6, 2022. Claims 1-5 and 7-21 are currently pending. Claims 1, 2, 7, 11, 13-15 and 21 have been amended by Applicants’ amendment filed on 9/6/2022. No claims were canceled or newly added.
In response to the restriction requirement filed on January 24, 2022, Applicants’ election with traverse of Group I, e.g., claims 1-5, 7, 9, 11, 12, 15 and 21, directed to a method for constructing a biosynthetic pathway in a recipient cell, in Applicants’ response filed on 3/24/2022 was previously acknowledged.
Additionally, Applicants’ election of the following species was previously acknowledged:
a) one or more genes that interfere with or block tumor cell ability to inhibit immune cell cycle progression, as recited in claim 5, and 
b) the nucleic acid sequences that allow for site-specific integration comprise attP, attB, attl, and attR, as recited in claim 11.

The examiner has previously withdrawn the rejection between Groups I, (e.g, claims 1-5, 7, 9, 11, 12, 15 and 21) and V, (e.g., claims 15, 17 and 19). 
Claims 8, 10, 13, 14, 16, 18 and 20 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I, V and II-IV, VI-VIII was previously made FINAL.
The examiner acknowledges receiving the Declaration under 37 C.F.R. § 1.132 executed by Dr. Amy Greene.

Therefore, claims 1-5, 7, 9, 11-12, 15, 17, 19 and 21 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on October, 11, 2018, is a 35 U.S.C. 371 national stage filing of PCT/US17/27069, filed April 11, 2017. Applicants’ claim for the benefit of a prior-filed application parent provisional application 62/321,716 filed on April 12, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is April 12, 2016.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 1, the rejection of claims 1, 2, 15 and 21 under 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 15 and 21 under 35 U.S.C. 102(a)(2) as being anticipated by or Okazaki et al., (US Pub 2007/0004002; of record) has been withdrawn.
As applicants concede, Okazaki teaches a human artificial chromosome (HAC) having plural copies of GCH 1 genes where GCH 1 encodes the first and rate-limiting enzyme for the biosynthetic pathway of tetrahydrobiopterin. However, Okazaki does not explicitly teach multiple genes encoding multiple gene products in a first biosynthetic pathway.
A response to Applicant’s arguments with regard to a withdrawn rejection is moot. A
response to any argument pertaining to the maintained 35 U.S.C. 103(a) rejection can be found below.
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim interpretation
Claim 1 of the invention is essentially directed to a method comprising three steps: 
  	1) transfecting a recipient cell with a synthetic chromosome production component able to incorporate multiple site-specific integration sites into a synthetic platform chromosome as the synthetic platform chromosome is produced in the recipient cell, 
  	2)  transfecting the recipient cell line carrying the synthetic platform chromosome with a delivery vector comprising at least one site-specific recombination site and multiple genes encoding multiple gene products in a first biosynthetic pathway, 
	3) activating site-specific recombination between the synthetic platform chromosome and the delivery vector, wherein the multiple genes encoding multiple gene products in
the first biosynthetic pathway are loaded onto the synthetic platform chromosome to produce a synthetic chromosome expressing multiple gene products that act in concert to produce the first
biosynthetic pathway.
Claim Rejections - 35 USC § 103
Claim(s) 1, 15 and 21 remain rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Okazaki et al., (US Pub 2007/0004002; of record). This rejection has been modified as necessitated by amendment of the claims in the response filed September 6, 2022.
Okazaki et al., discloses a method for producing a mammalian artificial chromosome which is stably maintained in a mammalian cell comprising a yeast artificial chromosome having an insertion sequence for specifically inserting a sequence of interest and an insulator comprising the steps of: introducing a first vector being circular in form and comprising a mammalian centromere sequence and a second vector being circular in form and comprising an insertion sequence for specifically inserting a sequence of interest, wherein the insertion sequence is a loxP site, a FRT site, or a sequence obtained by partial modification of a loxP site or a FRT site and has a function for inserting the sequence of interest.   (paragraphs [0005], [0006], [0029],[0030],[0111]; [0138],[0157],[0177]);  claims 1, 13). Okazaki et al., discloses sequences of interest inserted into a human artificial chromosome (HAC) including several copies of the GCH1 gene (“we successfully obtained a human artificial chromosome (HAC) having plural copies of GCH1 genes’ (paragraph [0006]); “As shown in the following example, according to the production method of the present invention, the construction of mammalian artificial chromosomes containing plural copies of a target gene has been achieved. In the MAC including plural copies of a target gene, the total amount of expression of the target genes is necessarily increased.” (paragraph [0166]); “The results indicated that GCH1-containing HACs in HT/GCH5-18 were established by the assembly of about three copies of transfected GCH1-BAC DNA” (paragraph [0210])”. GCH1 is the is the first enzyme for the biosynthetic pathway of tetrahydrobiopterin (paragraph [0181]). 
In addition, Okazaki et al., states,
“On the other hand, the second vector includes a functional sequence and becomes a source of a functional sequence incorporated into the MAC [e.g., the second vector encoding GCH1 genes]. It is possible to use plural kinds of second vectors including different functional sequences therein. That is to say, for example, MAC of the present invention can be produced by using, for example, a first vector and two kinds of vectors including different functional sequences therein. In this way, when plural kinds of second vectors are used, it is possible to construct a MAC that holds a plurality of functional sequences in a state of being capable of expressing. This signifies that the MAC of the present invention can be used as, for example, a tool for introducing a plurality of genes which are acting cooperatively.” [emphasis added] (paragraph [0138]); and 

“As the functional sequence, it is possible to use a sequence encoding a plurality of target genes. As such a sequence, a sequence including a base sequence corresponding
to a plurality of proteins in a case where the plurality of proteins are interacting with each other so as to obtain a specific effect, and a sequence including a base sequence corresponding to a plurality of enzymes necessary for a series of reaction system. In such cases, it is possible to use a sequence for controlling the expression for each sequence corresponding to each expression product. However, a sequence capable of controlling the expression of all or a part (two or more) expression product as a whole may be used. For example, a construct configured by disposing sequences corresponding to a plurality of expression products under the control of one promoter sequence may be used. (paragraph [0154]).

Moreover, Okazaki teaches the step of isolating the mammalian artificial chromosome from the selected cells and introducing the isolated mammalian artificial chromosome into a mammalian cell as a target cell. (paragraphs [0070]-[0071]; [0083]-[0085], [0096];  [0099]-[0103]).
Though Okazaki discloses plural kinds of second vectors to construct a MAC that holds a plurality of functional sequences in a state of being capable of expressing that interact with each other to produce a specific effect under the control of one promoter sequence, including a base sequence corresponding to a plurality of enzymes necessary for a series of reaction system, Okazaki does not explicitly teach a first biosynthetic pathway such as biosynthetic pathway of tetrahydrobiopterin.
With the aim of obtaining a first biosynthetic pathway such as biosynthetic pathway of tetrahydrobiopterin, it would have been obvious for one of ordinary skill in the art to modify Okazaki’s plural kinds of second vectors including a functional sequence expressing GCH1, the first enzyme in a biosynthetic pathway, to include a plurality of enzymes necessary for a series of reaction system for the biosynthetic pathway of tetrahydrobiopterin.  The manipulation of previously identified DNA fragments and cell transformation systems is within the ordinary level of skill in the art of molecular biology. A skilled artisan would have had a reasonable expectation of success in generating second vectors comprising functional sequences encoding a plurality of target genes that are introduced into MAC (e.g., at multiple recombination sites), said expressed gene products acting cooperatively in a first biosynthetic pathway.
Response to Applicants’ Arguments as they apply to rejection of claims 1, 15 and 21 under 35 USC § 103
At pages 5-8 of the remarks filed on 9/6/2022, Applicants essentially argue that 1) “The Examiner's interpretation of the phrase "plural copies of GCH1 genes" is in error; Applicants believe that the phrase "plural copies of GCH1 genes" is a language or translation error, and that the meaning is "plural copies of the GCH1 gene. The evidence for this belief is found in a careful review of the actual methods and examples of Okazaki, e.g., the legend of Fig. 2 refers to the artificial chromosome comprising multiple copies of one gene (either HPRT or GCH1). Furthermore, contrary to the Examiner's assertion at the top of page 4 of the Office Action, which states: "e. g, a human artificial chromosome (HAC) having plural copies of GCH 1 genes (see also paragraph [0006]).” 2)  “Okazaki does not describe expression of multiple genes in a biosynthetic pathway. Paragraph [0223] of Okazaki states that GCH 1 encodes the first and rate-limiting enzyme for the biosynthetic pathway of tetrahydrobiopterin. Clearly, even a plurality of copies of one gene (GCH1) expressing one enzyme in a biosynthetic pathway does not constitute a pathway. Thus, Okazaki's disclosure in paragraph [0223] that the GCH 1 gene functions as a single member of a biosynthetic pathway in no way rises to the level of a teaching of bioengineering a synthetic chromosome to express multiple gene products in a biosynthetic pathway.”, 3) “Okazaki also fails to conceive of a synthetic chromosome containing multiple site-specific recombination sites which allow repeated integrations onto the synthetic chromosome while stably maintaining earlier loadings.” 4) “The Examiner points to paragraphs [00029-00030] of Okazaki, which refer in the singular to "an insertion sequence" and to paragraph [0111] referring to "a sequence of a loXP site or FRT site ... for inserting the sequence of interest." However, recitation in Okazaki of a single insertion sequence is not evidence of Applicants' synthetic platform chromosome engineered to have multiple, unidirectional, 1 site-specific integration sites for introducing multiple genes encoding multiple gene products, which, in some embodiments, are used for sequential loadings.”, 5) “As Dr. Amy Greene attests in the Declaration filed herewith, Okazaki must make their synthetic chromosome (with only a single insertion sequence) de novo by co-transfection of two (or more vectors) each time they want to add a nucleic acid element. Given that Okazaki does not even contemplate creation of a synthetic chromosome having multiple site-specific integration sites, if the skilled artisan were to try to use Okazaki's system (having only one integration site and employing a bidirectional recombinase) to load additional sequences, their system has no means for maintaining the first loaded sequence while loading a second sequence of interest; any prior-loaded sequences of interest would just as easily be recombined out of their artificial chromosome because their integrase is bidirectional, rather than a second sequence of interest being added.” 6) “As is taught in Applicants' disclosure, previous methods of making (and loading) synthetic chromosomes ran a high risk of disrupting host cell gene expression activities due to random rather than site-specific integration events, transcriptional silencing, and/or immunological complications. Applicants' system allows repeated loadings of nucleic acid sequences onto the synthetic platform chromosome, using the same recombinase system at multiple possible integration sites, without the dramatic loss of efficiency and high risk of losing prior-integrated sequences observed in other methods of synthetic chromosome engineering”, 7) “Further, Okazaki contains no teaching or suggestion of how (or even why) their MAC/HAC could be engineered to include multiple site-specific insertion/recombination sites. That is, not only can Okazaki's artificial chromosome not be used, as can Applicants', for multiple loadings of multiple genes encoding multiple gene products in a first (and, in some claims, a second) biosynthetic pathway, they don't even conceive of retrofitting their artificial chromosome to include additional site-specific integration sequences, when the whole goal of Okazaki's method was merely to construct artificial chromosomes.” 8) “It is important to note that Okazaki makes their artificial chromosomes by co-transfecting a "first cyclic vector containing a mammalian centromere sequence and a selection marker gene" and a "second cyclic vector containing a functional sequence" into mammalian host cells (See Abstract). Moreover, in their description of using multiple "functional" nucleic acids to form their synthetic chromosome de novo (See [0138]), they do not provide for incorporating multiple (greater than two) nucleic acids into a de novo chromosome with any reasonable efficiency; in their system, multiple loadings would be possible only with a very low probability of success. A recombination event in which the first and second vectors of Okazaki combine to form their artificial chromosome does not happen at high frequency, but it is achievable with selection of cells containing the desired artificial chromosome based on marker gene expression.”, and 9) “the likelihood of getting a desired artificial chromosome by recombining three vectors (co-transfecting a first vector carrying a centromere sequence with plural second vectors carrying different functional sequences, as they hypothesize) to arrive at Okazaki's theoretically possible "plurality of functional sequences in a state of being capable of expressing" is vanishingly small. Thus, even if it is theoretically possible to get a HAC capable of expressing a "plurality of functional sequences," this is a wish and not a plan; the disclosure of Okazaki does not enable even the skilled artisan to achieve what is (hypothetically and minimally) described.”. Applicants’ arguments have been respectfully considered but have not been found persuasive.

Regarding 1) and 2), The fact that the legend of Fig. 2 refers to the GCHl activity in RAC-containing cell lines is not disputed. However, in preferred embodiments Okazaki clearly discloses second vectors for the production of a mammalian artificial chromosome (e.g, MAC) as a source of a functional sequence incorporated into the MAC, wherein the functional sequence encodes a plurality of target genes; “ As such a sequence, a sequence including a base sequence corresponding to a plurality of proteins in a case where the plurality of proteins are interacting with each other so as to obtain a specific effect, and a sequence including a base sequence corresponding to a plurality of enzymes necessary for a series of reaction system.” (paragraph [0154])”. In preferred embodiments, Okazaki exemplifies “a construct configured by disposing sequences corresponding to a plurality of expression products under the control of one promoter sequence” (paragraph [0154]). Thus, it would have been obvious for one of ordinary skill in the art to use a sequence encoding a plurality of target genes and configured by disposing sequences corresponding to a plurality of expression products under the control of the same promoter sequence as the multiple members of a biosynthetic pathway with a reasonable expectation of success. 
	Regarding 3) and 4), in contrast to Applicants’ assertion, the method of claim 1 does not require a synthetic chromosome containing multiple site-specific recombination sites which allow repeated integrations onto the synthetic chromosome. Moreover, claim 1 does not require a synthetic platform chromosome engineered to have multiple, unidirectional, site-specific integration sites for introducing multiple genes encoding multiple gene products. The instant method requires transfecting a recipient cell with a synthetic chromosome production component engineered to incorporate multiple site-specific integration sites into a synthetic platform chromosome as it is produced in the recipient cell. That much is taught by Okazaki et al. The author discloses in paragraph [0138] construction of MAC holding a plurality of functional sequences in a state of being capable of expressing. Additionally, Okazaki teaches second vectors comprising insertion sequences for specifically inserting a sequence of interest, wherein the insertion sequence is a loxP site, a FRT site, or a sequence obtained by partial modification of a loxP site or a FRT site and has a function for inserting the sequence of interest (paragraph [0158]). Okazaki et al., teaches recombination between the first and second vectors (e.g, two kinds of vectors including different functional sequences, (paragraph [0138]); “In the host cell, the recombination between the first vector and the second vector occurs” (paragraph [0168]) to obtain a synthetic chromosome containing plural copies of the functional sequence (“the construction of the MAC including plural copies of the functional sequences can be expected’ (paragraph [0166]). The practitioner in the art would readily understand that for the generation of plural copies of a target gene in a MAC more than a single a single insertion sequence is required for recombination between the first and second vectors. Nowhere does Okazaki teach that the specific recombination sites of the MAC are limited to a single insertion sequence, as applicants contend. Thus, Okazaki et al., makes obvious or suggest a synthetic platform chromosome engineered to contain plural copies of a target gene or gene of interest (“In the MAC including plural copies of a target gene, the total amount of expression of the target genes is necessarily increased.” (paragraph [0166]).
Regarding 5), 6) and 7), Okazaki explicitly teaches that a first vector (circular vector
or yeast artificial chromosome) and a second vector (circular vector or yeast artificial chromosome) are used, where the first vector supplies centromere necessary for replication and maintaining of MAC (e.g, a mammalian centromere sequence including a plurality of alphoid 11mer repeat units (paragraph [0147]) and where the second vector are two kinds of vectors including different functional sequences (paragraph [0138]) as a tool for introducing a plurality of genes which are acting cooperatively. Note that use of a plurality of 11mer repeat units would reflect normal high molecular multimer present in normal centromeres and provide normal centromere function in a human artificial chromosome. Moreover, Okazaki teaches second vectors comprising insertion sequences for specifically inserting a sequence of interest, wherein the insertion sequence is a loxP site, a FRT site, or a sequence obtained by partial modification of a loxP site or a FRT site and has a function for inserting the sequence of interest (paragraph [0158]) and recombination between the first and second vectors (paragraph [0168]) to obtain a synthetic chromosome containing plural copies of the functional sequence (e.g, “As shown in the following example, according to the production method of the present invention, the construction of mammalian artificial chromosomes containing plural copies of a target gene has been achieved. In the MAC including plural copies of a target gene, the total amount of expression of the target genes is necessarily increased.” (paragraph [0166]). Accordingly,  the presence of an insertion sequence should be reasonably expected to allow for recombination between the first vector (e.g, two copies) and second vector (e.g, two copies) at various site-specific insertion/recombination sites and not randomly, as Applicants argue.  
In fact, the Greene’s Declaration at page 3, paragraph 6d-e, states, 
“the bi-molecular recombination of two vectors that creates Okazaki's artificial chromosome de novo is already an inefficient process, having a low occurrence of the desired recombinants with the correct structure for expression of the "functional sequence."Okazaki's hypothetical tri- or multi-molecular recombination of three or more vectors is such an unlikely event, that the chance of also getting the "functional sequences" aligned in a proper configuration for expression of a plurality of genes is, realistically speaking, highly improbable. An already inefficient process (combining their first and second vectors to form a chromosome de novo and providing expression of the "functional sequences") becomes even less likely as the number of vectors bringing in additional functional sequences increases”….. Okazaki uses a bidirectional integrase and only one integration site.”

However, the instant claims do not require any specific level of efficiency for incorporating multiple nucleic acids. The instant claims do not event require a synthetic platform chromosome having multiple, unidirectional, site-specific integration sites where multiple genes are integrated with high efficiency with the same recombinase system for sequential loading at multiple possible integration sites, “without the dramatic loss of efficiency and high risk of losing prior-integrated sequences observed in other methods of synthetic chromosome engineering.” (The Greene’s Declaration at page 4, paragraph 8). For the reasons set forth above, Applicants’ arguments and the Greene’s Declaration are not found persuasive.  Based on the teachings in the prior art as a whole, one of skill in the art would have found the claimed invention prima facie obvious.  
Regarding 8), Okazaki explicitly teaches that the efficiency of integration of a functional sequence depends on the amount ratio of the first vector and the second vector to be introduced, where increase in the amount of the second vector enables efficient taking of the functional sequence, e.g,  “Meanwhile, when the amount of the second vector is too small, a functional sequence may not be taken into a MAC. On the other hand, the increase in the amount of the second vector enables efficient taking of the functional sequences. As a result, the construction of the MAC including plural copies of the functional sequences can be expected.’ [emphasis added] (paragraph [0166]). Furthermore, the claims as written do not require any frequency of recombination.  Hence the argument is not persuasive as they argue limitations that are not present in the claims.
Regarding 9), Applicants’ general repetitive argument that the probability of Okazaki's HAC expressing plural second vectors carrying different functional sequence is vanishingly small is not persuasive because the instant claims do not require any unidirectional recombinase for site -specific recombination, any specific attB/attP and attL/attR pairs of attachment sites  to insert the five genes from the Saccharomyces cerevisiae tryptophan pathway (Trp1-Trp5) onto the synthetic chromosome or any efficiency of integration. The mere fact that Okazaki did not reduce his method to practice his method to express all the genes of a first biosynthetic pathway is inadequate. The Greene’s Declaration refers to the unpredictability of loadings with a unidirectional integrase relative to Okazaki’s bidirectional recombinase. If applicants are correct that loading with a unidirectional integrase is unpredictable, that fact would weigh in favor of amending the independent claim to be as specific as possible about the claimed method so as to avoid an enablement rejection being raised against the claims.

                                   Claim Rejections - 35 USC § 103
Claims 1, 2, 4-5, 7, 9, 12, 15, 17, 19 and 21 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki et al., (US Pub 2007/0004002; of record) in view of Munn et al (U.S. Pub. 2007/0077224; of record) for the reasons of record as set forth at pages 9-14 of the non-final office action filed on June 8, 2022 and the reasons set forth in the paragraphs above for the rejection of claims 1, 15 and 21 under pre-AIA  35 U.S.C. 103(a) as obvious over Okazaki et al. (US Pub 2007/0004002; of record). This rejection has been modified as necessitated by amendment of the claims in the response filed September 6, 2022.
Response to Applicants’ Arguments as they apply to rejection of claims 1, 2, 4-5, 7, 9, 12, 15, 17, 19 and 21 under 35 USC § 103
At page 8 of Applicants’ remarks, Applicants essentially argue that “At best, this reference might be considered to be marginally relevant to dependent claims 2 and 3, which refer to multiple genes in the tryptophan biosynthetic pathway. However, many references describe biosynthetic pathways; nothing in this particular reference, Munn, cures the many deficiencies of Okazaki, as outlined above (e.g., neither Munn alone, or in combination with Okazaki, describes all the elements of the claimed method including steps in which a synthetic platform chromosome is engineered to include multiple site-specific integration sites as it is being made in the desired recipient cells”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Munn remedies the deficiencies of Okazaki by disclosing that tryptophan is an effective agent to simulate T cell mediated immune responses (para [0084]). Thus, it would have been obvious to one of ordinary skill in the art to have effectuated a biosynthetic pathway comprising a construct configured by disposing sequences corresponding to a plurality of expression products under the control of one promoter sequence necessary for tryptophan biosynthesis in the method of Okazaki, e.g, Okazaki’s construct configured by disposing sequences corresponding to a plurality of expression products under the control of one promoter sequence. Moreover, Munn is not applied alone, but in combination with Okazaki, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
***
Claims 3 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki et al., (US Pub 2007/0004002; of record) in view of Munn et al (U.S. Pub. 2007/0077224; of record), as applied to claims 1 and 2 above, and further in view of the article entitled "A strategy for increasing an in vivo flux by genetic manipulations. The tryptophan system of yeast" by Niederberger et al.; of record (hereinafter 'Niederberger') for the reasons of record as set forth at pages 14-15 of the non-final office action filed on June 8, 2022 and the reasons set forth in the paragraphs above for the rejection of claims 1, 15 and 21 under pre-AIA  35 U.S.C. 103(a) as obvious over Okazaki et al., (US Pub 2007/0004002; of record). 
Response to Applicants’ Arguments as they apply to rejection of claim 3 under 35 USC § 103
At page 9 of Applicants’ remarks, Applicants essentially argue that: 1) “Niederberger was published thirty years ago, a time when mammalian artificial chromosomes did not exist. Niederberger merely describes a process known at the time of its publication for expressing multiple genes in yeast, and demonstrated the expression, from a vector, the five-yeast derived tryptophan synthases comprising a single biosynthetic pathway” and 2) “To wit, even the combination of all three references is still completely silent with respect to how the skilled artisan would be able to retrofit Okazaki's artificial chromosome, made de novo each time, to arrive at Applicants' synthetic chromosome. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regrading 1), Niederberger remedies the deficiencies of the combined teachings of Okazaki and Munn by disclosing a vector that comprise all five genes necessary for synthesis of tryptophan in Saccharomyces cerevisiae and teaching that expression of the vector carrying all five genes unexpectedly lead to a greater fold increase in flux to tryptophan than had been predicted. Given that Niederberger teaches that a vector that carries all five genes in the tryptophan synthesis system of Saccharomyces cerevisiae is known in the art and has been shown to be highly effective for increasing synthesis of tryptophan, one of ordinary skill in the art would have found it obvious to use the vector of Niederberger in the method of Okazaki and Munn in order to optimize the tryptophan biosynthetic pathway expressed by the synthetic chromosome of Okazaki in view of Munn.
Regarding 2), the fact that Niederberger does not teach the entire claimed subject matter, is not disputed.  However, Niederberger is not applied alone, but in combination with Okazaki and Munn, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
***
Claims 11 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki et al., (US Pub 2007/0004002; of record) in view of Katona et al., ( US 2014/0295501, Applicants Magyar Tudomanyos Akademia Szegedi Biologiai Kutatokozpont; of record) for the reasons of record as set forth at pages 15-16 of the non-final office action filed on June 8, 2022 and the reasons set forth in the paragraphs above for the rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as obvious over Okazaki et al.,. 
Response to Applicants’ Arguments as they apply to rejection of claim 11 under 35 USC § 103
At pages 9-10 8 of Applicants’ remarks, Applicants essentially argue that: 1) “Katona, alone or in combination with Okazaki's chromosome, also fails to teach or suggest Applicants' method in which a synthetic chromosome is constructed to express multiple genes comprising an entire biosynthetic pathway in a recipient cell in which the synthetic chromosome is made. Alone or in combination with the primary reference Okazaki, Katona fails to provide a teaching of a method of making a synthetic chromosome for expressing multiple genes encoding multiple gene products acting in concert to produce a biosynthetic pathway, and thus fails to cure the deficiencies of Okazaki.” and 2 ) “Applicants' presently claimed faster, simpler and more efficient method produces a functional synthetic mammalian chromosome and provides expression of one or more biosynthetic pathways ( each pathway comprising multiple genes and expressing multiple gene products) in the desired recipient cells, eliminating at least one step required by other methods. Using Applicants' method, the synthetic chromosome is made and the genes efficiently loaded onto it within the same recipient cells, without having to create new chromosomes de novo or perform multiple chromosome isolation and retransfection steps.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) Okazaki explicitly teaches plural kinds of second vectors to construct a MAC that holds a plurality of functional sequences in a state of being capable of expressing that interact with each other to produce a specific effect, including a base sequence corresponding to a plurality of enzymes necessary for a series of reaction system   (e.g, “plural kinds of second vectors are used, it is possible to construct a MAC that holds a plurality of functional sequences in a state of being capable of expressing. This signifies that the MAC of the present invention can be used as, for example, a tool for introducing a plurality of genes which are acting cooperatively’. paragraph [0138]). Okazaki discloses sites specific for integration of a functional sequence of interest (e.g, a sequence encoding a plurality of target genes) including a loxP site, a FRT site, or a sequence obtained by partial modification of a loxP site or a FRT site. Katona et al., discloses that attP, attB, attl, and attR can be effectively used for integrating genes of interest into an artificial chromosome. It would have been obvious that the nucleic acid sequences that allow for site-specific integration in the method of Okazaki can comprise attP, attB, attl, and attR as taught by Katona. 
Regarding 2) the claimed methods do not exclude having to create new chromosomes de novo or perform multiple chromosome isolation and retransfection steps. The instant claims require that the synthetic platform chromosome incorporates multiple site-specific sites as it is produced in the recipient cell. The practitioner in the art would readily understand that Okazaki’s recombination of plural kinds of second vectors to generate a MAC that holds a plurality of functional sequences requires more than a single a single insertion sequence in the MAC. As the Greene’s Declaration states at page 3 “Okazaki's hypothetical tri- or multi-molecular recombination of three or more vectors is such an unlikely event, that the chance of also getting the "functional sequences" aligned in a proper configuration for expression of a plurality of genes, realistically speaking, highly improbable”. However, the instant claims do not require any level of efficiency for recombination of the desired plural kinds of second vectors to generate a MAC that holds a plurality of functional sequences. 
Double Patenting
Claims 1-5 and 7-21 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/092,841, as per claims filed on January 31, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 16/092,841 for the reasons of record as set forth at pages 

Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Conclusion
Claims 1-5, 7, 9, 11-12, 15, 17, 19 and 21 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633